Title: To James Madison from William Jarvis, 8 October 1803
From: Jarvis, William
To: Madison, James


					
						Sir,
						Lisbon 8th. October 1803.
					
					 The enclosed Nos. 1, 2, 3. are Circulars I addressed to the several Consuls in the Streights, which will give You all the information I possessed before to-day concerning the Moorish Ship.  This Morning I was told her Pilot had said to  Pilot on board an American Vessel, that a Moorish Seaman acquainted him she was going direct to Sallee to deliver the Cordage and Sail Cloth they got here, which is wanted to rig a new vessel.  She sailed to-day.  After affording the Moor what succours he wanted to the great danger of our flag, I conceived agreeably to a strictly impartial Neutrality, that an adequate Protection ought to have been granted to our Vessels, & therefore on the 5th. I waited on the Visconde Balsemaõ to request the favor of a Convoy for several Ships that would shortly be ready for Sea; he sent me Word by his Secretary that he was very unwell and hoped I would excuse his seeing me, but if I would communicate my business by writing, it should immediately be attended to.  On my return I wrote him No. 4. to which no reply has been made, & as it was of consequence to our Commerce that a decided answer should be given, I waited on him again this afternoon; but learnt he Yesterday went to Mafra, and was not expected back till the middle of the next week, upon which I wrote him Note No. 5. altho’ from the miserable Policy of this Court I do not expect the application will be attended with Success, and therefore  I have not an answer in the Affirmative by the 11th, I shall advise the Captains to proceed to Sea.  When I see the affairs of a Government conducted on a Scale as narrow and illiberal as ever entered into the traffic of a huckster I feel so much disgusted at the Idea of being in the smallest degree beholding for Protection, as almost to wish for a  even at the expence of entailing on our Country the cu of a National Debt.  What renders the conduct of this Government, on this occasion, more strikingly impolitic, is that the Ministry have three or four times called the Merchants together during the last two Months, to try to induce them to send for large Quantities of bread Stuffs and yet decline adopting the very means which in all probability would insure them an abundance.  A with the Emperor or some severe Chastisement for the sion, will, I am in hopes, supercede the necessity of  similar request.  Should the difference not be adjusted I must take the Liberty to suggest whether it would not be prudent to keep a frigate pretty constantly off the  of Sallee, and when relieved to make a short cruise off Saffia and Mogadore, another occasionally between Cape St. Vincent and this port, one constantly off the Moorish Ports near the Mouth of the Streights, accompanied by a Tender so sharp built and light, as to allow being rowed 4 or 5 Miles an hour, to keep the Row Gallies of Tangiers in Check when the weather is calm.  I should Suppose that five frigates with the Enterprize and two Brigs of War properly stationed would be adequate to the complete protection of our Trade both in and out the Streights.  What farther information I have received from the Streights is contained in No. 6.
					The alarm of the British Factory mentioned in my last is pretty fast subsiding, and the reports have nearly died away.  The Moorish Ship having passed the Castle before any enemy Vessel got the right of proceeding to Sea, whenever he pleased; but had it been otherwise I cannot learn that any orders were given to detain her 24 hours.  The Ship Eliza who was to have sailed that Evening or the next Morning, being thus detained, gives me an opportunity of conveying mine of the 2d. with this, which goes by a faster sailing vessel.  With great consideration, I have the Honor to be, Sir, Your most obedient humble Servant
					
						Wm. Jarvis
					
					
						P.S. 11th: October.   Having understood from the Pilot and an American vessel which was a little without the Bar, coming in, as the Moor was going out that he steered directly to the Southward  strong Northerly wind springing up since I think will r them so safe as to make it hardly worth to remain longer in Port to wait for an uncertain Convoy.
					
					
						W. J.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
